December 22, 2006


Mr. Shawn Casey
P.O. Box 27247
Houston, TX 77227



Mr. Jack McKinley
Ramey, Chandler, McKinley & Zito, P.C.
750 Bering Drive, Suite 600
Houston, TX 77057
Mr. J. Robin Lindley
Buck Keenan & Gage, LLP
700 Lousiana, Ste. 5100
Houston, TX 77002

RE:   Case Number:  06-0454
      Court of Appeals Number:  14-06-00015-CV
      Trial Court Number:  02-48769

Style:      TONY HERNANDEZ AND GARY GIBSON
      v.
      NATIONAL RESTORATION TECHNOLOGIES, L.L.C., TRAVELERS PROPERTY
      CASUALTY INSURANCE COMPANY AND TRAVELERS LLOYDS OF TEXAS INSURANCE
      COMPANY

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Charles      |
|   |Bacarisse        |
|   |Mr. Ed Wells     |